SHARES PURCHASE AGREEMENT
 
THIS SHARES PURCHASE AGREEMENT is made and entered into on August 17, 2010, by
and between Preformed Line Products Company, an Ohio corporation (“Purchaser”),
and the trustee under the Irrevocable Trust Agreement Between Barbara P. Ruhlman
and Bernard L. Karr, dated July 29, 2008 (“Seller”).
 
RECITALS
 
A.           Purchaser’s common shares, $2 par value, are traded on the NASDAQ
National Market (the “NASDAQ”) under the symbol “PLPC” and Purchaser is a
reporting company under the Securities Exchange Act of 1934, as amended.  As a
result, financial and other material business information about Purchaser is
publicly available.


B.           Seller is the trustee of a trust established by a shareholder and
director of Purchaser.  The Business Advisors of the trust are Robert Ruhlman,
the Chief Executive Officer of Purchaser and a shareholder, and Randall Ruhlman,
a shareholder of Purchaser.  The trust is the owner of 997,000 common shares of
Purchaser;


C.           Seller approached Purchaser regarding Seller’s desire to sell
32,687 of Seller’s common shares to Purchaser (the “Shares”);
 
D.           In response to Seller’s inquiry, Purchaser after due consideration,
including the review and approval of the proposed transaction by (i) the
Company’s Audit Committee of the Board of Directors (appointed as a special
committee to review the proposed transaction), which is comprised solely of
independent directors, and (ii) the Board of Directors, expressed a desire to
purchase the Shares, under the terms and conditions hereinafter set forth:
 
Accordingly, for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows.
 
AGREEMENT
 
1.           Purchase and Sale of Shares.  Upon the execution and delivery of
this Agreement, Seller shall sell, transfer, assign, bargain and convey to
Purchaser 32,687 common shares at a purchase price of $32.43 per
share.  Simultaneously with the execution and delivery of this Agreement, Seller
shall deliver to Purchaser the certificate or certificates representing the
Shares being sold, transferred, assigned, bargained and conveyed pursuant
hereto, duly endorsed in blank by Seller or accompanied by a duly executed stock
power, and Purchaser shall pay Seller $1,060,039.41 (the “Purchase Price”) for
the Shares by the delivery of cash by wire transfer to Seller’s bank account or
accounts.  Seller has provided Purchaser with written wire transfer
instructions.  The parties acknowledge and agree that the Purchase Price was
negotiated in good faith between the parties and that, in connection with such
negotiations, references were made by the parties to Purchaser’s historical
trading volume and trading prices on the NASDAQ.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Representations and Warranties of Purchaser.  Purchaser hereby
represents and warrants to Seller as follows:
 
(a)           Purchaser has the requisite power and authority to execute,
deliver and perform its obligations under this Agreement.  This Agreement
constitutes the valid and binding obligation of Purchaser enforceable against it
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, moratorium or other laws relating generally to the enforcement of
creditors’ rights.
 
(b)           The execution, delivery and performance of this Agreement does not
and will not (i) violate any law, regulation, judgment, decree, order or other
directive of any court or governmental agency currently applicable to or binding
upon Purchaser, or (ii) breach or constitute a default under any agreement to
which Purchaser is a party or by which it is bound.
 
3.           Representations, Warranties and Covenants of Seller.  Seller hereby
represents and warrants to Purchaser as follows:


(a)           Seller has the requisite power and authority to execute, deliver
and perform his obligations under this Agreement, having received written
authorization to proceed with the sale from the Business Advisors to the
trust.  This Agreement constitutes the valid and binding obligation of Seller
enforceable against Seller in accordance with its terms.
 
(b)           The execution, delivery and performance of this Agreement does not
and will not (i) violate any law, regulation, judgment, decree, order or other
directive of any court or governmental agency applicable to or binding upon
Seller, or (ii) breach or constitute a default under any agreement to which
Seller is a party or by which Seller is bound.
 
                                (c)           Seller is the owner of the Shares
of the Purchaser being sold, assigned, bargained and conveyed pursuant hereto,
free from any security interest, pledge, option, equity, claim or other right or
interest of any kind.  Upon the sale to Purchaser, Purchaser will acquire the
Shares being transferred, free from any security interest, pledge, option,
equity, claim or other right or interest of any kind.
 
(d)           Seller has received and carefully reviewed Purchaser’s filings
with the Securities and Exchange Commission and Purchaser’s press releases
posted on Purchaser’s website (the filings and press releases, the “Purchaser
Disclosure”) and has had full access to Purchaser’s other directors and
executives for purposes of discussion the Company’s condition, operations and
plans.  Seller acknowledges that no oral representations have been made or
information furnished to Seller or Seller’s representatives that are in any way
inconsistent with the Purchaser Disclosure.  Seller confirms that no
representations, warranties, or other agreements (whether express or implied)
have been made by Purchaser with respect to the transactions contemplated
hereby, except for those representations, warranties, and agreements that are
specifically set forth in this Agreement.
 
(e)           Seller, to the extent necessary, shall, without additional
consideration, take such additional or further actions and execute such other or
further documents as may be reasonably requested by Purchaser in order to
evidence, confirm or carry out the transactions contemplated hereby.
 
 
-2-

--------------------------------------------------------------------------------

 
 
4.           Miscellaneous.
 
(a)           Governing Law.  This Agreement shall be construed in accordance
with and governed by the laws of the State of Ohio.
 
(b)           Amendment; Waiver.  No modification, amendment or waiver of any
provision of this Agreement will be effective unless such modification,
amendment or waiver is in writing and signed on behalf of the parties
hereto.  The failure of any party to enforce any of the provisions of this
Agreement will in no way be construed as a waiver of such provisions and will
not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.
 
(c)           Construction.  The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.
The Recitals are incorporated by reference and made a part of this Agreement.
 
(d)           Binding Agreement.  Except as otherwise provided herein, this
Agreement will bind and inure to the benefit of and be enforceable by Purchaser
and Seller and their respective successors and assigns.
 
(e)           Counterparts.  This Agreement may be executed in counterparts,
each of which, when executed, will be an original and all of which taken
together will constitute one and the same agreement.
 
(f)           Entire Agreement.  This Agreement embodies the complete agreement
and understanding between the parties hereto with respect to the subject matter
hereof and supersedes or incorporates all prior or contemporaneous
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.
 
(g)           IN WITNESS WHEREOF, this Agreement has been executed on behalf of
the parties on the date first written above.
 
SELLER


/s/ Bernard L. Karr, Trustee_________________
Bernard L. Karr, Trustee, under the Irrevocable
Trust Agreement dated July 29, 2008.


PURCHASER


PREFORMED LINE PRODUCTS COMPANY


By:   /s/ Eric R. Graef____________________
         Eric Graef – Vice President – Finance
 
 
-3-

--------------------------------------------------------------------------------

 